Citation Nr: 0730086	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-41 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the left knee.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the left tibia, with 
cruciate ligament involvement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, granted service 
connection for osteoarthritis of the left knee and assign a 
10 percent disability rating, and continued a 10 percent 
disability rating for residuals of a fracture of the left 
tibia, with cruciate ligament involvement.  In a November 
2005 rating decision, the RO increased the veteran's 
disability rating for residuals of a fracture of the left 
tibia, with cruciate ligament involvement to 20 percent, 
effective December 31, 2002.  As this does not represent the 
highest possible benefit, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
In January 2006, the veteran testified at a hearing before a 
Decision Review Officer (RO hearing); a copy of this 
transcript is associated with the record.   


FINDINGS OF FACT

1.  The veteran's left knee osteoarthritis is not 
characterized by occasional exacerbating incapacitations or 
by flexion of the right leg limited to 45 degrees or 
extension of the right leg limited to 10 degrees. 

2.  The veteran's residuals of a fracture of the left tibia, 
with cruciate ligament involvement are not characterized by 
severe recurrent subluxation or lateral instability.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for left knee osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5010, 
5260 and 5261 (2006).    

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of the left tibia, with 
cruciate ligament involvement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5257 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
January 2003 and August 2005 letters satisfied the four 
elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice; however, since higher disability ratings are not 
being assigned, the Board finds there is no prejudice to the 
claimant under the holding in Dingess, supra, to proceed with 
his increased rating claim.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's RO hearing 
transcript and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  When an appeal 
arises from an initial rating decision, which established 
service connection and assigned initial disability ratings, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran contends that a higher disability ratings should 
be assigned for his left knee disabilities to reflect more 
accurately the severity of his symptomatology.

A March 2003 VA joints examination report shows that the 
veteran noted that household chores that required squatting, 
kneeling or climbing ladders increased his left knee pain.  
He complained of intermittent swelling, popping, clicking and 
giving way, and pain over both the medial and lateral joint 
line space.  The veteran had range of motion of his left knee 
of 0 to 115 degrees, and demonstrated negative effusion.  He 
had 1+ anterior cruciate laxity and medial collateral laxity, 
positive anterior drawer, negative Lachman's, negative pivot 
shaft and positive McMurray's sign for torn medial meniscus.  
A contemporaneous x-ray report shows that the veteran had 
moderate post traumatic osteoarthritis of the left knee.  The 
clinical impression was status post torn anterior cruicate 
ligament (ACL) with development of moderate post traumatic 
osteoarthritis of the left knee.  He was rated as a community 
ambulator without the aid of an orthopedic-assisted device.

An August 2004 VA joints examination report showed that the 
veteran reported that household chores that require 
squatting, kneeling or climbing ladders increase his left 
knee pain.  The veteran complained of intermittent swelling, 
popping and clicking, worse with standing for protracted 
periods of time or walking long distances.  He demonstrated 
normal heel/toe gait mechanics without the aid of an 
orthopedic-assisted device.  The veteran had negative 
effusion and a range of motion of 0 to 120 degrees.  He had 
1+ anterior cruciate laxity and medial collateral laxity, 
positive anterior drawer, negative Lachman's, negative pivot 
shaft, positive McMurray's sign for torn medial meniscus and 
pain over the medial joint line space.  A contemporaneous x-
ray showed moderate post traumatic osteoarthritis of the left 
knee.  He was rated as a community ambulator without the aid 
of an orthopedic-assisted device.

A November 2005 VA joints examination report showed that the 
veteran had no incapacitating episodes of arthritis, was able 
to stand for three to eight hours, with only short rest 
periods and was able to walk one to three miles.  The 
examiner observed that there was mild medial/lateral and 
anterior/posterior instability of his left knee with pain, 
stiffness and weakness.  Episodes of dislocation or 
subluxation occurred one to two times per year, and there was 
swelling and tenderness.  The veteran ambulated with an 
antalgic gait, and there was evidence of abnormal weight 
bearing.  His range of motion was 0 to 110 degrees, with a 
range of motion of 0 to 105 degrees on repetitive use.  The 
assessment was left knee osteoarthritis.   

Disability rating - left knee osteoarthritis

The veteran is service-connected at 10 percent for left knee 
osteoarthritis, under Diagnostic Code 5010, which 
contemplates arthritis due to trauma.  Arthritis due to 
trauma is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  Under this code, degenerative 
arthritis is evaluated on the basis of limitation of motion 
of the involved joint.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 20 percent disability rating 
(the maximum allowed) is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 
noncompensable disability rating is assigned where there is 
limitation of leg flexion to 60 degrees.  A 10 percent 
disability rating is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability rating is in 
order with limitation of leg flexion to 30 degrees.  And, a 
30 percent disability rating is appropriate with limitation 
of leg flexion to 15 degrees. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Under Diagnostic Code 5261, a 
noncompensable disability rating is assigned where there is 
limitation of leg extension to 5 degrees.  A 10 percent 
disability rating requires limitation of leg extension to 10 
degrees.  A 20 percent disability rating is appropriate with 
limitation of leg extension to 15 degrees.  A 30 percent 
disability rating is in order where there is limitation of 
leg extension to 20 degrees.  A 40 percent disability rating 
is assigned where there is limitation of leg extension to 30 
degrees.  And, a 50 percent disability rating is assigned 
where there is limitation of leg extension to 45 degrees. See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006). 

The evidence of record clearly weighs against the assignment 
of a 20 percent disability rating for the veteran's left knee 
traumatic arthritis, status post arthroscopic chondroplasty.  
As noted above, the veteran's arthritis will be rated based 
on x-ray evidence of arthritis, unless a compensable 
disability rating is available under Diagnostic Codes 5260 or 
5261.  However, the veteran's range of motion at his March 
2003 VA joints examination measured 0 to 115 degrees, at his 
August 2004 VA joints examination, 0 to 120, and at his 
November 2005 VA joints examination , 0 to 110 and 0 to 105 
degrees after repetitive movement.  The veteran's left knee 
disability does not warrant a compensable disability rating 
in either extension or flexion under Diagnostic Codes 5260 or 
5261.  Therefore, the veteran's disability is appropriately 
rated based on x-ray evidence of arthritis.  

The veteran has x-ray evidence of left knee posttraumatic 
osteoarthritis.  While he has reported having periods of pain 
and swelling, in his November 2005 examination, he reported 
that he did not have arthritic incapacitating exacerbations, 
which would more nearly approximate the criteria for a 20 
percent disability rating.  Therefore, the veteran's current 
10 percent disability rating under Diagnostic Codes 5003, 
5010 is confirmed as his left knee osteoarthritis most nearly 
approximates a disability manifested by x-ray evidence 
showing involvement of 2 or more major joints or 2 or more 
minor joint groups.  38 C.F.R. §  4.71a, Diagnostic Codes 
5003, 5010.   Since the veteran is not being rated on 
limitation of motion under Diagnostic Codes 5260 or 5261, §§ 
4.40 and 4.45 with respect to pain do not apply.  Johnson, 
supra.

Disability rating - residuals of a fracture of the left 
tibia, with cruciate ligament involvement 

The veteran's residuals of a fracture of the left tibia, with 
cruciate ligament involvement, are rated at a 20 percent 
disability rating under Diagnostic Code 5257, which pertains 
to subluxation or lateral instability.  Under Diagnostic Code 
5257, for impairment of the knee involving recurrent 
subluxation or lateral instability, a maximum 30 percent 
rating is assigned for severe impairment, a 20 percent rating 
for moderate impairment, and a 10 percent rating for slight 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran's symptoms of his left tibia disability are 
consistent with a finding of moderate recurrent subluxation 
or lateral instability.  At his March 2003 and August 2004 VA 
medical examinations, he complained of intermittent swelling, 
popping, clicking and giving way, and he had 1+ anterior 
cruciate laxity and medical collateral laxity, positive 
anterior drawer, negative Lachman's, negative pivot shaft and 
positive McMurray's sign for torn medial meniscus.  The 
November 2005 examination report showed that, while the 
veteran ambulated with an antalgic gait, and there was 
evidence of abnormal weight bearing, there was only mild 
medial/lateral and anterior/posterior instability of his left 
knee with pain, stiffness and weakness and that episodes of 
dislocation or subluxation occurred only one to two times per 
year.  The evidence of record does not show that the 
examiners found the veteran's left knee instability to be 
severe, as to warrant a 30 percent disability rating.  
Therefore, the veteran's symptoms more nearly approximate the 
criteria for a 20 percent rating for residuals of a fracture 
of the left tibia, with cruciate ligament involvement, and 
the standards for a 30 percent rating have not been met.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The preponderance of the evidence is against the assignment 
of higher ratings for the veteran's left knee osteoarthritis 
and residuals of a fracture of the left tibia, with cruciate 
ligament involvement.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  There is no evidence of record that the veteran's 
service-connected left knee disabilities cause marked 
interference with employment, or necessitate frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  


ORDER
 
A disability rating in excess of 10 percent for left knee 
osteoarthritis is denied.

A disability rating in excess of 20 percent for residuals of 
a fracture of the left tibia, with cruciate ligament 
involvement is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


